DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Response to Arguments
Applicant’s amendment and related arguments have been fully considered but are not persuasive, specifically regarding the Berlin reference.   As noted in applicant’s response, Berlin was previously used to reject similar subject matter related to the angle at the distal tip of the probe (see rejection of claim 21 and 22 in the Final rejection).  However, applicant argues that “Berlin does not teach or suggest incorporating an illumination member in its delivery tip where both of the illumination member and a fiber optic core or angled at the delivery tip, as recited in claim 1”.  The examiner respectfully disagrees for two reasons, as discussed in detail below. 

Second, regardless of whether or not Berlin teaches an illumination fiber that is located within the probe and angled, the combination of Nadolski/Berlin or Weisberg/Berlin, at the very least teaches/suggests this limitation.  Specifically, Nadolski and Weisberg both explicitly teach the claimed illumination fiber (Which is concentric with the fiber optic core) located within a single probe.  Therefore, the modification of this probe, i.e. angling it as taught by Berlin, will implicitly result in both the illumination fiber and the fiber optic core to be angled, as claimed.  Specifically, probe taught by Nadolski or Weisberg.  Since the probes of Nadolski and Weisberg include both an illumination member and a fiber optic core, the modification (which applies to the entire probe) would implicitly result in all of the elements located within the probe (including the illumination member) to be angled, as disclosed by Berlin. 
Therefore, for both of these reasons, the examiner is maintaining the previous 103 rejections using Berlin. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim is currently dependent off of a cancelled claim, therefore making the scope of the claim unclear, as it cannot be ascertained which claim this properly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Nadolski Rejection
Claims 1, 2, 5-8, 11-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0108983 to Nadolski in view of US 2011/0295243 to Peyman and further in view of US 2002/0013572 to Berlin.

Nadolski teaches that the probe device can be used with any available light source (Par 0020), but fails to explicitly teach that the laser is an excimer laser.  In the same field of endeavor, specifically laser ophthalmic surgery, Peyman discloses “More 
Nadolski and Peyman are discussed above, but fail to explicitly disclose the angled surface of the laser probe delivery tip, as claimed.  In the same field of endeavor, specifically laser ophthalmic surgery, in particular treatment of glaucoma (Par 0002), Berlin discloses an ophthalmic laser probe configured to be inserted into the eye (Fig. 3) having an angled distal tip (Figs. 4; Par 0043), e.g. angled in such a manner to contact the trabecular meshwork (9, Fig. 12).  It is noted that the laser probe includes a plurality of optical fibers (35; Par 0042), any of which can be/is used for illumination or visualization of target tissue (Pars 0062 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the laser probe taught by Nadolski/Peyman to include the angled distal tip taught by Berlin, so that treatment of target tissues proceeds uniformly and so that distal end of probe is oriented to enable treatment of the target tissues (Par 0043), specifically tissues pertinent to glaucoma treatments, e.g. trabecular meshwork.  

[Claims 2, 5-8, 12 and 15-18] The outer core (42) of Nadolski is considered an optical fiber, in the same sense that element 520 of applicant’s Figs. 7 and 8 is an optical fiber.  Specifically, the optical fiber (42) is adjacent to and coaxially aligned with the fiber core (46), as shown in Fig. 4 of Nadolski.  The examiner interprets the buffer layer (50) as a jacket that surrounds the fiber and core; Par 0023.  Furthermore, the tubular tip (22, Fig.1) made of stainless still could also be interpreted as a jacket (Par 0018).  Also, Berlin explicitly teaches an outer jacket (sleeves 37 or 39; Figs. 4 and 12) surrounding the optical fibers (35) for protection. 
[Claims 13 and 14]  Nadolski discloses using white light illumination (Par 0020), i.e. visible light, and specifically any known source that delivers white light.  Therefore, it would have been obvious to choose any known light source that produces visible/white light illumination. 

[Claim 24] The subject matter encompassed by claim 16 (including 11, 15 and 16) is extremely similar to what is claimed in claim 24.  See detailed explanation of those claimed above.  Furthermore, it is abundantly clear in Berlin that the outer jacket (37 or 39) is angled in the claimed manner, i.e. the entire diameter of the probe, including the outer jacket/sleeve/sheath is angled.  Making it obvious to modify the laser probe of Nadolski, including the outer jacket, in the same manner. 

Weisberg Rejection
Claims 1, 2, 5-8, 11-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0147752 to Weisberg et al. as applied to claim 1 above, and further in view of US 2011/0295243 to Peyman.
[Claims 1 and 11] Weisberg discloses a laser probe (Figs. 1, 2A and 8) for performing an intraocular procedure (Par 0003) comprising a laser trabeculostomy (intended use), said laser system comprising: a laser source (110); an illumination source (120; Pars 0037, 0147-148); and a disposable, single use probe (“single-use applications” Par 0153) operably couplable to said laser source and illumination source (via optical components and connectors; Par 0041), said probe comprising: a fiber optic core (210) comprising a proximal end couplable to a laser source (via optical components and connectors; Par 0041) and a distal end comprising a delivery tip 
Weisberg teaches that the probe device can be used with any number of laser sources (Pars 0043-44), but fails to explicitly teach that the laser is an excimer laser.  In the same field of endeavor, specifically laser ophthalmic surgery, Peyman discloses “More recently, excimer lasers have been, and continue to be, employed to correct refractive defects and to perform general eye surgery.” (Par 0007).  Peyman explains the inherent operation of excimer lasers which uses a mixture of noble/inert gas with reactive gas as a gain medium to output UV light in nanosecond pulses (Pars 0008-9).  Due the inherent properties of gas, the examiner contends that a cartridge/container to hold and use the gas mixture is implicit/inherent to the laser source. Therefore, it would have been obvious to one of ordinary skill in the art to modify Weisberg to include the nanosecond excimer laser taught by Peyman as these are commonly known and used lasers that continue to be used in general eye surgery procedures. 
Weisberg and Peyman are discussed above, but fail to explicitly disclose the angled surface of the laser probe delivery tip, as claimed.  In the same field of endeavor, specifically laser ophthalmic surgery, in particular treatment of glaucoma (Par 0002), Berlin discloses an ophthalmic laser probe configured to be inserted into the eye (Fig. 3) having an angled distal tip (Figs. 4; Par 0043), e.g. angled in such a manner to contact the trabecular meshwork (9, Fig. 12).  It is noted that the laser probe includes a plurality of optical fibers (35; Par 0042), any of which can be/is used for illumination or visualization of target tissue (Pars 0062 and 0065).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the laser probe taught by Weisberg/Peyman to include the angled distal tip taught by Berlin, so that treatment of target tissues proceeds uniformly and so that distal end of probe is oriented to enable treatment of the target tissues (Par 0043), specifically tissues pertinent to glaucoma treatments, e.g. trabecular meshwork.  
Furthermore, if applicant disagrees that Berlin explicitly teaches an illumination member/fiber located within the angled probe member, the examiner takes the position that implicitly/inherently when making the modification proposed above, i.e. angling the entire laser probe of Weisberg (which includes both an illumination member and an optical fiber core), as taught by Berlin, the result is that both of the illumination member and the fiber optic core are angled at the delivery tip.  Again, Berlin teaches angling the entire probe, including multiple optical fibers.  It would be obvious to modify the entire probe of Weisberg (including an illumination member and a fiber optic core) for the same exact reason taught by Berlin, specifically to effectively treat and position the probe at the target tissue, i.e. trabecular meshwork.
[Claims 2, 5-8, 12 and 15-18] The cladding (230) of Weisberg is considered an optical fiber, in the same sense that element 520 of applicant’s Figs. 7 and 8 is an optical fiber.  Specifically, the optical fiber (230) is adjacent to and coaxially aligned with the fiber core (210), as shown in Fig. 2A of Weisberg.  The examiner interprets the cladding to be a jacket (Pars 0062 and 0138).  Furthermore, the sheath (844, Fig. 8) still 
[Claims 13 and 14]  Weisberg discloses a fluorescent bulb that emits visible light (Par 0147). 
[Claim 23] First, the examiner considers this intended use.  Based upon the explicit teaching of an angled tip, the combination proposed above of Weisberg, Peyman and Berlin are at least capable of performing this intended use.  Furthermore, Berlin explicitly discloses this particular intended use (Fig. 12; Par 0064).
[Claim 24] The subject matter encompassed by claim 16 (including 11, 15 and 16) is extremely similar to what is claimed in claim 24.  See detailed explanation of those claimed above.  Furthermore, it is abundantly clear in Berlin that the outer jacket (37 or 39) is angled in the claimed manner, i.e. the entire diameter of the probe, including the outer jacket/sleeve/sheath is angled.  Making it obvious to modify the laser probe of Weisberg, including the outer jacket, in the same manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792